Citation Nr: 0723544	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-19 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 40 percent disabling.

2.  Entitlement to a compensable evaluation for 
gastroenteritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel




VACATUR

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence. 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.904 (2006).

The Board rendered a decision in February 21, 2006, denying 
the appeal with regard to the instant claims.  However, the 
record reflects that on July 29, 2005, the veteran filed a VA 
Form 9, through his accredited representative at the Agency 
of Original Jurisdiction (AOJ), indicating his desire for a 
Board hearing sitting at the RO.  In an October 24, 2006 
document filed by the veteran's accredited representative 
entitled "motion for reconsideration," the veteran 
maintains his desire to have a Board hearing on the issues of 
entitlement to an increased evaluation for low back strain, 
currently evaluated as 40 percent disabling, and entitlement 
to a compensable evaluation for gastroenteritis.

While 38 C.F.R. § 20.1304(a) (2006) states that requests for 
a Board hearing made after the appeal has been transferred to 
the Board must be filed directly with the Board, the Board 
notes that its February 2006 decision denying the issues of 
entitlement to an disability rating in excess of 40 percent 
for low back strain and to a compensable evaluation for 
gastroenteritis did not address the veteran's July 2005 
request for a Board hearing.  In Young v. Gober 17 Vet. App. 
460 (2000) (single-judge unpublished decision), the Court of 
Appeals for Claims (CAVC) explains that the Secretary is 
required to respond to a claimant's request for VA assistance 
one way or the other (Citing Godwin v. Derwinski, 1 Vet. App. 
419, 425 (1991)), and that the Board's failure to address the 
veteran's requests for a hearing constituted a failure to 
state adequate reasons or bases for its decision, and that 
this failure serves to inhibit review by this Court.  (Citing 
Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990)).

The provisions of 38 U.S.C.A. § 7107 indicate that the Board 
shall decide any appeal only after affording the appellant an 
opportunity for a hearing.  Because the veteran timely 
requested a hearing before the Board's February 2006 decision 
was rendered, and the Board did not address any inadequacies 
of the veteran's request for a hearing in rendering the 
decision, the veteran was denied due process of law and that 
decision must be vacated.  38 C.F.R. § 20.904.


ORDER

The Board's February 21, 2006, decision, with respect to the 
issues of entitlement to a disability evaluation in excess of 
40 percent for low back strain and entitlement to a 
compensable evaluation for gastroenteritis, is VACATED.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


